953 F.2d 644
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bernard BEARDMORE, Plaintiff-Appellant, Cross Appellee,v.PRUDENTIAL-BACHE SECURITIES, INC.;  George Ruff;  JohnGalbreath, Defendants-Appellees, Cross Appellants,Dewey Hall, Defendant-Appellee.
Nos. 91-3968, 91-4025.
United States Court of Appeals, Sixth Circuit.
Jan. 30, 1992.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The parties appeal and cross-appeal from the order of the district court granting summary judgment in favor of defendants on plaintiff's federal securities fraud claims on statute of limitations grounds and dismissing without prejudice plaintiff's state law claims.   Plaintiff now seeks a remand to district court in order to file a motion to reinstate his claims for violations of Section 10(b) of the Security Exchange Act of 1934 pursuant to Section 476 of the Federal Deposit Insurance Corporation Improvement Act of 1991, PL 102-242, 105 Stat. 2236, 2387 (Dec. 19, 1991).   Defendants oppose the motion to remand.


2
Upon review, we conclude that a remand to the district court to allow plaintiff to seek reinstatement of his section 10(b) claims within the time frame set forth in the Federal Deposit Insurance Corporation Improvements Act of 1991 is warranted.   In the event the district court grants such relief, the parties will retain whatever rights they may have to appeal following entry of the final judgment below.   In the event the district court denies the requested post-judgment relief or plaintiff fails to request such relief, the parties may seek reinstatement of these appeals before this court.


3
It therefore is ORDERED that the motion to remand is granted and that this action be remanded to the United States District Court for the Southern District of Ohio to provide plaintiff the opportunity to seek reinstatement pursuant to Section 476 of the Federal Deposit Insurance Corporation Improvement Act of 1991.